Citation Nr: 1748290	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an increased rating in excess of 20 percent for chronic cervical strain. 

4.  Entitlement to an initial rating for depressive disorder with anxiety, in excess of 10 percent prior to February 3, 2015, and in excess of 30 percent therefrom.  

5.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of February 2010, August 2010, and July 2014 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2014 for further development of the evidence.  This was accomplished and the case was returned for further appellate consideration.  

In December 2015 the Board denied (1) entitlement to service connection for a bilateral leg disability; (2) entitlement to service connection for obstructive sleep apenea (OSA); (3) an increased disability rating in excess of 20 percent for a chronic cervical strain; (4) an initial rating for depressive disorder with anxiety, in excess of 10 percent prior to February 3, 2015, and in excess of 30 percent from February 3, 2015; and (5) a total disability rating based on individual unemployability (TDIU).

In April 2017, the United States Court of Appeals for Veterans Claims (Court) vacated the December 2015 Board decision and remanded all matters for readjudication.  The remand required the Board to review all of the evidence of record and adequately address the Veteran's claims, including compliance with the Board's April 2014 remand order with respect to his TDIU claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets further delay, a remand is required for additional development.

In August 2017, the Veteran submitted an Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) indicating "Please remand (send back) my case to the AOJ for review of this additional evidence that I am submitting in my appeal." In a Report of General Information dated the same month recording a telephone call, a VA representative noted that the Veteran requested that updated VA medical evidence from the Dallas VA Medical Center be obtained and added to the file.  Accordingly the AOJ should review all of the evidence of record, including medical evidence submitted since the last supplemental statement of the case (SSOC), and readjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1. If the Veteran identifies other evidence, obtain updated 
copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2. After completing the above, and any other necessary 
development, the claims on appeal must be readjudicated in light of all pertinent evidence and legal authority.  

Attention is directed to the April 2017 Court decision outlining specific evidence of record that should be considered and addressed with respect to each claim.

If any benefits sought are not granted, issue the Veteran and his attorney an appropriate supplemental statement of the case (SSOC).  The Veteran must then afforded the appropriate time period for response before the claims file is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







